DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 both recite the limitation "the distal portion of the UV lamp".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rim of the top portion" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 12 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,399,319 to Schoenberger et al. (hereinafter referred to as Schoenberger) in view of WO 2020/214068 to Trubitsyn et al. (hereinafter referred to as Trubitsyn).
	In regard to claim 1, as shown in figure 1, Schoenberger discloses a purification device (10) capable of disinfecting and filtering intake air. The device includes a housing (14, 106). The inlet grill (106) of the housing is provided with a number of inlet perforations for allowing the intake air to enter the housing. The outlet grill (34) includes a number of perforations for allowing air purified by the purification device to leave the housing. A fan (54) is arranged inside the housing (14, 106) to suck the intake air into the housing and blow the purified air out of the housing. An ultraviolet (UV) lamp (74) is arranged inside the housing to irradiate the intake air. A HEPA filter (78) surrounds the UV lamp (74) and is arranged to filter the intake air before the intake air leaves the housing as purified air. Schoenberger does not disclose the type of media used for the HEPA filter. Thus, Schoenberger does not disclose a pleated media with a plurality of pleats arranged in such a manner that the angle between adjacent pleats is 30 degrees of less. 	
	As discussed in paragraph [0062], Trubitsyn discloses a pleated filter media that is a HEPA filter. The pleat opening angle, which is the angle between adjacent pleats, is disclosed to be 10 – 15 degrees. Additionally, it is known in the art that a smaller pleat angle will result in more pleats and provide a larger filtration area for filters of otherwise equal size. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberger to include a pleated HEPA filter with pleats having an angle between adjacent pleats of 30 degrees or less as suggested by Trubitsyn as this is a known filter media in art for forming a HEPA filter. 
	In regard to claim 12, in operation, the combination of Schoenberger and Trubitsyn performs a method for disinfecting and filter intake air. The method inherently includes sucking intake air into a housing (14, 106) by means of a fan (54) arranged inside the housing, wherein the intake air enters the housing through a number of inlet perforations provided in the housing, and blowing purified air by means of the fan out from the housing through a number of air outlet perforations provided in the housing, as best shown by the arrows in figure 1. The UV lamp (74) irradiates the intake air by means of an ultraviolet radiation lamp arranged inside the housing. The intake air is further filtered by means of a HEPA filter (78) surrounding the UV lamp (74) before the intake air leaves the housing as purified air. In the combination of Schoenberger and Trubitsyn, the method further includes applying a filter that comprises a plurality of pleats arranged in such a manner that the angle between adjacent pleats is 30 degrees or less. 
	In regard to claim 2 and 13, as broadly recited in the claims, the lowest portion of the UV lamp (74) can be considered to be provide with a space between a plate of the housing such that an air gap is provided. 
	In regard to claims 3, 5, 14, and 16, in Schoenberger, the intake grill (106) can be considered to form a top housing portion and the housing (14) can be considered to form a bottom housing portion. The intake grill (106) is detachably attached to the housing (14). In this case, the inlet perforations are provided in the top portion and the outlet perforations are provided in the bottom portion.
	In regard to claims 4 and 15, Schoenberger is used as the primary reference and includes the fan (54) in the bottom portion (14) bellow the filter (78). The light irradiation portion of the UV lamp (74) is located in the bottom portion. As noted in MPEP 2144.04(VI)(C), a rearrangement of parts is considered a matter of design choice if the operation of the device is not modified. The position of the fan is not considered to affect the operation of the device as long as flow can be provided from the inlet to the outlet. A fan positioned upstream of the filter in a top portion of the housing would function equivalently to suck air in through the inlet and blow air out through the outlet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberger and Trubitsyn to include the fan in a top portion as this represents a mere rearrangement of parts that does not affect the operation of the purification device. 
	Further, in regard to claims 6 and 17, Schoenberger is used as the primary reference and includes the fan (54) with a vertical inlet and a vertical outlet. The position of the fan inlet and the fan outlet is also not considered to affect the operation of the device as long as flow can be provided from the inlet to the outlet. Predictably, in the above, modification, a horizontal fan inlet would allow air to flow in radially from the inlet grill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberger and Trubitsyn to include a fan with a horizontal inlet and a vertical outlet as this represents a mere rearrangement of parts that does not affect the operation of the purification device. 
	In regard to claim 19, Schoenberger is used as the primary reference and includes a coarse filter (102) applied to filter the intake air before the intake air is sucked into the fan (54). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger and Trubitsyn as applied to claims 1 and 12 above, and further in view of CN 105498378 to Zhang et al. (hereinafter referred to as Zhang).
 	The combination of Schoenberger and Trubitsyn is discussed above in section 8. Schoenberger is used as the primary reference and includes a carbon filter (98) above the HEPA filter (78). There is no evidence the position of the carbon filter is critical. Zhang discloses a similar HEPA filter (6) that is surrounded with a carbon filter (7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Schoenberger and Trubitsyn to substitute the carbon filter above the HEPA filter for a carbon filter surrounding the HEPA filter as suggested by Zhang as this is a known arrangement in the art for providing a carbon filter with a HEPA filter. In this case, the additional layer formed by the activated carbon filter is sandwiched between the housing and the HEPA filter. 

Claims 9 – 11 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger and Trubitsyn as applied to claims 1 and 12 above, and further in view of CN 108019840 to Zhao (hereinafter referred to as Zhao).
	The combination of Schoenberger and Trubitsyn is discussed above in section 8. Neither Schoenberger nor Trubitsyn discloses a purification device including a particle sensor and/or a smoke alarm. Zhao is similarly directed to an air cleaner, as discussed in the abstract. As discussed in paragraph [0022], the air cleaner in Zhao includes a smoke alarm with a smoke sensor that detects smoke content in the air. Such a sensor is a particle sensor as it is measuring the particles in the air that form the smoke. Zhao further discloses a controller that can increase a fan speed in response to the detected smoke content. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Schoenberger and Trubitsyn to include a smoke alarm with a smoke, or particle, sensor and a controller that can adjust the fan speed based on the detected level of smoke in the air as suggested by Zhao in order to allow the device to alert a user of a fire and to help to clear the smoke in case of a fire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar purification devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773